The Honorable W.R. "Bud" Rice State Representative P.O. Box H Waldron, Arkansas 72958-0230
Dear Representative Rice:
This is in response to your request for an opinion on the following two questions:
  1. Is it legal to purchase land to build a jail or courthouse with monies from the Road Fund Account?
  2. After land is purchased with monies from the Road Fund Account, can that land then be repurchased with monies from the General Fund Account?
It is my opinion that if the funds in the "Road Fund Account" to be used for the purchase of land are tax monies arising from the three mill levy authorized by Arkansas Constitution, Amendment 61
and A.C.A. § 26-79-101 et seq., the answer to your question is "no," such an expenditure would be neither legal nor constitutional.
Amendment 61 to the Arkansas Constitution provides in pertinent part:
  County quorum courts may annually levy a county road tax not to exceed three (3) mills on the dollar on all taxable real and personal property within their respective counties. Revenues derived
 from the county road tax shall be used for the sole purpose of constructing and repairing public roads and bridges within the county wherein levied. . . . [Emphasis added.]
Under the provision above, taxes raised by the three mill road levy must be used for the construction and repair of roads and bridges. The same conclusion is evident from A.C.A. § 26-79-105. Thus, if the funds in issue were raised from this levy, they may not be spent to purchase land to build a courthouse or jail.
Because these monies may not be spent in the first place on this purchase, a response to your second question concerning the repurchase of the land with general funds is unnecessary. The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb